DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on 8/6/2021 have been fully considered but they are not persuasive. 
Regarding claims 2, 3, the applicant argues that the reference of Palanki et al. (“Palanki”) fails to disclose the feature: “a first base station of the plurality of base stations notifies the user equipment of an uplink transmission parameter, the first base station notifies a second base station of the plurality of base stations of the uplink transmission parameter,” Particularly, the applicant argues that Palanki describes base stations that coordinate with each other in order to assign uplink resources to a mobile device, and then one of the base stations signals the assignment to the mobile device. Palanki, does not disclose or suggest how the coordination among the base stations is specifically performed, how the assigned uplink resources are shared among the base stations. The Examiner respectfully disagrees and will further explain the rejection.
The Examiner would like to highlight the teaching of Palanki as recited in para. 0040 and 0061. According to para. 0040, which states: “…Pursuant to an example, respective sets of base stations (e.g., base station 102, disparate base station(s), . . . ) in wireless communication system 100 can jointly coordinate scheduling decisions for transmission of uplink signals by corresponding mobile devices 116, 122. Thus, for instance, a plurality of base stations can coordinate with each other (e.g., via the backhaul, . . . ) to select uplink resources to assign to a given mobile device (e.g., mobile device 116, mobile device 122, . . . ), and a particular one of the plurality of base stations can signal information identifying the assigned uplink resources to the given mobile device. Following this example, a jointly 
It is expressly stated that the set of base stations can jointly coordinate scheduling decisions via the backhaul for transmission of uplink signals by corresponding mobile devices 16, 122. Thus, for instance, a plurality of base stations can coordinate with each other (e.g., via the backhaul, . . . ) to select uplink resources to assign to a given mobile device (e.g., mobile device 116, mobile device 122, . . . ), and a particular one of the plurality of base stations can signal information identifying the assigned uplink resources to the given mobile device. In other words, the jointly coordinate scheduling decision(s) (i.e., selection, result, etc.) is the resulting uplink schedule/resource agreed by the set of base stations and this resulting uplink resource is coordinated/transmitted over the backhaul link between the set of base stations (i.e., transmission from the base station 102 to the disparate base station or from the disparate base station to the base station 102). Thereafter, the jointly coordinate scheduling decision(s) or essentially called the coordinated uplink resources is being transmitted by one of the base station 102 and the disparate base station to a given mobile device.
Following this example, a jointly scheduled uplink signal sent by the given mobile device can be received by the base station 102 or the disparate base station. Thus, in order to receive the uplink signal from the given mobile device, both the base station 102 and the disparate base station must have the same coordinated resulting uplink resource.
Additionally, para. 0061 states: “Cooperation strategies supported by cooperation component 402 and cooperation component 404 can enable base station 202 and base station 204 to pool together resources, antennas, and the like. Further, such cooperation strategies can allow for joint scheduling handled by base station 202 and base station 204 (e.g., by coordinated scheduling component 210 and coordinated scheduling component 216,…) included in a common cooperation strategy. Moreover, information can be shared between base station 202 and base station 204 in the common cooperation strategy. For instance, the shared information can include channel information (e.g., for channel(s) between base station(s) and mobile device(s) in the common cooperation strategy, . . . ), packets (e.g., received from mobile device 206 and/or mobile device 208 in the common cooperation strategy, . . . ), and so forth. Hence, base station 202 and base station 204 can cooperate with each other;…” (Emphasis Added). In other words, information can be shared between base stations in the common cooperation strategy. The shared information can include channel information, packets from the mobile device and so forth.
Based on para. 0040 and 0061, the base station 102 is notifying jointly coordinate scheduling decisions or coordinated uplink resources to the disparate base station, over the backhaul link; notify the jointly coordinate scheduling decisions or essentially called the coordinated uplink resources to the mobile device, such that both of the base station 102 and the disparate base station receive the same uplink signal based on the coordinated uplink resources from the mobile device.
Therefore, the applicant’s argument is not persuasive and further amendment is requested to expedite case prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent 

Claim(s) 2, 3, 6, 7 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Palanki et al. (Pub No.: 2010/0142466).
Regarding claim 2, Palanki et al. discloses a mobile communication system (see system 200 in fig. 2) comprising: 
a user equipment (Palanki et al. see fig. 1, fig. 2, Mobile Device 206; para. 0042); and 
a plurality of base stations configured to perform radio communication with the user equipment (Palanki et al. see fig. 2, Base Stations 202, 204; para. 0042), 
wherein a first base station (read as a particular base station or Base Station 202 in fig. 2) of the plurality of base stations notifies the user equipment of an uplink transmission parameter (read as the assigned uplink resources in para. 0040) (Palanki et al. see fig. 1, fig. 2; para. 0040; …a particular one of the plurality of base stations can signal information identifying the assigned uplink resources to the given mobile device),
the first base station notifies a second base station of the plurality of base stations of the uplink transmission parameter (Palanki et al. see fig. 1, fig. 2; para. 0040, 0042, 0045; …for instance, a plurality of base stations can coordinate with each other (e.g., via the backhaul, . . . ) to select uplink resources to assign to a given mobile device (e.g., mobile device 116, mobile device 122, . . . ). In para. 0045, Coordinated scheduling component 210 and coordinated scheduling component 216 can cooperate (e.g., over a backhaul, . . . ) to assign respective resources to mobile device 206 and mobile device 208 to be leveraged for sending respective uplink signals (e.g., respective SRSs, . . . ).). In other words, the plurality of base stations can coordinate to assign the uplink resources for the given mobile 
the user equipment transmits an uplink signal using the uplink transmission parameter, and the first base station and the second base station receive the uplink signal transmitted from the user equipment (Palanki et al. see fig. 2; para. 0040, 0046; …following this example, a jointly scheduled uplink signal sent by the given mobile device can be received by the plurality of base stations).
Regarding claim 3, Palanki et al. discloses a base station (see Base Station 204 in fig. 2 or Base station 910 in fig. 9) of a plurality of base stations (Palanki et al. see fig. 2, Base Stations 202, 204) configured to perform radio communication with a user equipment (Palanki et al. see fig. 2; para. 0042), 
the base station comprising: 
an antenna (see fig. 9, antennas 924); 
a frequency converter coupled to the antenna (see fig. 9, transceiver 922; para. 0091); and
a processor (see processor 930 in fig. 9) configured to:
receive an uplink transmission parameter notified from another base station of the plurality of base stations (Palanki et al. see fig. 1, fig. 2; para. 0040, 0042, 0045; …for instance, a plurality of base stations can coordinate with each other (e.g., via the backhaul, . . . ) to select uplink resources to assign to a given mobile device (e.g., mobile device 116, mobile device 122, . . . ). In para. 0045, Coordinated scheduling component 210 and coordinated scheduling component 216 can cooperate (e.g., over a backhaul, . . . ) to assign respective resources to mobile device 206 and mobile device 208 to be leveraged for sending respective uplink signals (e.g., respective SRSs, . . . ).). The plurality of base stations can coordinate to assign the uplink resources for the given mobile device(s) via a backhaul link. Thus, each of the plurality of base stations is notified/received the assigned uplink resources for the given mobile device(s), and
receive, via the antenna and frequency converter, an uplink signal transmitted by the user equipment using an uplink transmission parameter, the user equipment having been notified of the uplink transmission parameter from the other base station (Palanki et al. see fig. 2; para. 0040, 0046; …following this example, a jointly scheduled uplink signal sent by the given mobile device can be received by the plurality of base stations). A particular base station of a plurality of base stations, notifies the assigned uplink resources to the mobile device. Each of the plurality of base stations receives the uplink signal using the assigned uplink resources from the given mobile device.
Regarding claims 6, 7, Palanki et al. discloses the feature wherein the first base station and the second base station use the same uplink transmission parameter for uplink transmissions from the user equipment (Palanki et al. see fig. 1, fig. 2; para. 0040, 0042, 0045, 0046; In para. 0040, …for instance, a plurality of base stations can coordinate with each other (e.g., via the backhaul, . . . ) to select uplink resources to assign to a given mobile device (e.g., mobile device 116, mobile device 122, . . . Following this example, a jointly scheduled uplink signal sent by the given mobile device can be received by the plurality of base stations.). In para. 0045, Coordinated scheduling component 210 and coordinated scheduling component 216 can cooperate (e.g., over a backhaul, . . . ) to assign respective resources to mobile device 206 and mobile device 208 to be leveraged for sending respective uplink signals (e.g., respective SRSs, . . . ).). The plurality of base stations can coordinate to assign the uplink resources for the given mobile devices via a backhaul link. Thus, the plurality of base stations share the same/coordinated resources in the CoMP environment for uplink signal transmitted from the given mobile device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palanki et al. (Pub No.: 2010/0142466) in view of Malladi et al. (Pub No.: 2009/0129259).
Regarding claims 4, 5, Palanki et al. does not explicitly disclose the feature wherein the uplink signal includes an indication of interference at the user equipment.
Malladi et al. from the same or similar fields of endeavor discloses the feature wherein the uplink signal includes an indication of interference at the user equipment (Malladi et al. see fig. 19, para. 0178, 0180).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the uplink signal (e.g., SRS) as disclosed by Palanki et al. and to implement with the 
The motivation would be to enhance transmission reliability.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon et al. (Pub No.: 2010/0234039) is a show system which considered pertinent to the claimed invention.
Kwon et al. discloses a wireless communication system with femtocells and a method for mitigating inter-cell interference in the wireless communication system are provided. The interference control method includes notifying a mobile station of entry to a home cell, when the mobile station enters a macrocell including a femto base station with which the mobile station is registered, transmitting, by the mobile station, a femtocell driving control message to the femto base station at a predetermined transmission power, when the mobile station enters a femtocell of the femto base station, and switching on, by the femto base station, a transmitter, when the femtocell driving control message is received.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464